Name: Commission Regulation (EEC) No 356/90 of 9 February 1990 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 1 and 5 February 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38/38 Official Journal of the European Communities 10 . 2. 90 COMMISSION REGULATION (EEC) No 356/90 of 9 February 1990 adopting interim protective measures in regard to applications for STM licences for milk and milk products lodged between 1 and 5 February 1990 exceeded ; whereas the further issuing of licences for the products in question should therefore be suspended ; whereas this measures will automatically entail a rejection of applications pending, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten ('), as last amended by Regulation (EEC) No 280/90 (2), fixes the indicative ceilings for milk sector products for 1990 and splits these up into monthly ceilings ; Whereas applications for STM licences for. butter and cheese lodged between 1 and 5 February 1990 are for quantities higher not only than that part of the ceiling allotted for that period but even higher for many of the products than the entire indicative ceiling set for 1990 ; Whereas Article 85 ( 1 ) of the Act of Accesion states that the Commission may take interim protective measures necessary by an emergency procedure where the situation indicates that the indicative ceiling will be attained or HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for STM licences for milk products falling within by CN codes 0405 and ex 0406 as referred to in Regulation (EEC) No 606/86 lodged between 1 and 5 February 1990 and notified to the Commission are hereby rejected. 2. The issuing of STM licences for the products covered by the abovementioned CN codes is hereby provisionally suspended. Article 2 This Regulation shall enter into force on 10 February 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 58, 1 . 3 . 1986, p. 28 . (2) OJ No L 30, 1 . 2. 1990, p. 63 .